Exhibit 10.2

EXECUTIVE EMPLOYMENT AGREEMENT

This Executive Employment Agreement (the “Agreement”) is made and entered into
as of July 10, 2017 by and between James E. Mead (the “Executive”) and
Alexander & Baldwin, Inc. (the “Company”) to become effective upon the
Executive’s commencement of employment with the Company, which is subject to
approval by the Company’s Board of Directors (the “Board”).

RECITALS

The Company desires to employ the Executive and the Executive desires to be
employed by the Company, on the terms and conditions set forth herein.

NOW, THEREFORE, in consideration of the mutual agreements set forth herein, the
parties agree as follows:

1. Employment Period. The Executive’s employment with the Company will commence,
and this Agreement will become effective on July 10, 2017, subject to approval
by the Company’s Board (the “Employment Commencement Date”). The initial term of
this Agreement shall begin on the Employment Commencement Date and shall
continue for one (1) year thereafter, or until the termination of the
Executive’s employment, if earlier. The term of this Agreement shall
automatically renew for periods of one-year unless either party gives the other
party written notice, at least sixty (60) days prior to the end of the initial
term or at least sixty (60) days prior to the end of any subsequent one-year
renewal period, as applicable, that the term of the Agreement shall not be
further extended. The period during which the Executive is employed by the
Company pursuant to this Agreement shall constitute the “Employment Period”
hereunder. Any non-renewal of this Agreement by the Company shall be treated as
a termination of employment without Cause (as defined in the Company’s Executive
Severance Plan as it applies to the Executive) as of the end of the then
expiring not-extended term.

2. Position and Responsibilities.

(a) The Executive shall serve as the Chief Financial Officer (“CFO”) of the
Company, reporting to the President and Chief Executive Officer of the Company
(the “CEO”). In this position, Executive shall assume and perform such duties
and responsibilities that are commensurate with those duties and
responsibilities normally associated with and appropriate for someone in the
position of CFO and such other duties as prescribed in the Company’s By-Laws or
as otherwise requested by the CEO from time to time, consistent with such
position. The Executive’s principal place of business shall be located in
Honolulu, Hawaii, provided that, the Executive shall be required, to the extent
necessary or appropriate, to travel to other locations to fulfill his employment
obligations under this Agreement. The Executive agrees to perform in good faith
and to the best of the Executive’s ability all services that may be required of
the Executive hereunder and to be available to render such services at all
reasonable times and places as required for his position and in accordance with
such reasonable directions and requests as may be made from time to time by the
CEO, consistent with the Executive’s position. The Executive further agrees not
to participate in any activity detrimental to the best interests of the Company.



--------------------------------------------------------------------------------

(b) The Company understands that the Executive has certain outside business
commitments relating to his outside board involvement, and that the Executive
will from time to time need to expend certain time travelling to and attending
board and committee meetings relating to such outside board commitment, which
may, among other things, include substantial travel time since the Executive
will be travelling from Hawaii. The Company agrees that the Executive may
continue with such outside board involvement so long as the activities do not
interfere with the performance of the Executive’s duties hereunder and such
travel and meeting time on such matters (of up to 12 days per year in the
aggregate) shall not be offset against the Executive’s vacation time. In this
connection, the Executive understands and agrees that his primary commitment in
terms of his business time and attention is and will be to attend to the
Company’s business and to devote his efforts to Company matters and the
performance of his duties and responsibilities at the Company.

(c) The Executive also understands and agrees that the Executive must fully
comply with the Company’s standard operating policies, procedures, and
practices, including but not limited to the Company’s Code of Conduct and, as
applicable, the Code of Ethics, that are from time to time in effect during the
Employment Period.

3. Compensation.

(a) Base Salary. The Executive’s annual gross base salary (“Base Salary”) will
initially be $500,000, to be paid in accordance with the Company’s normal
payroll procedures, less all applicable withholdings and deductions, in
installments no less frequently than monthly. Base Salary will be reviewed from
time to time and may be increased at the discretion of the Board but may not be
reduced. Base Salary for purposes of this Agreement shall adjust as the
Executive’s salary adjusts over time.

(b) Performance Bonus.

(i) For calendar year 2017, the Executive shall receive a guaranteed annual
bonus equal to $150,000 (the “2017 Guaranteed Bonus”) no later than March 15,
2018, provided that the Executive is employed by the Company in good standing as
of that date. If the Executive is terminated without Cause (as defined above)
prior to the scheduled payout date, the 2017 Guaranteed Bonus shall be paid to
the Executive within ten (10) days after such termination and shall be in lieu
of any target or pro rata bonus payable as part of severance (if any) due to the
Executive under the Company’s Executive Severance Plan or Change in Control
Agreement upon termination of employment during 2017.

(ii) Beginning with the 2018 calendar year, the Executive shall be eligible to
receive an annual bonus (“Annual Bonus”) in accordance with, and subject to, the
terms and conditions of the Alexander & Baldwin, Inc. One-Year Performance
Improvement Incentive Plan (the “PIIP”), with the performance goals for the
Annual Bonus for each year being set by the Compensation Committee of the Board
on or before March 31 of such year and promptly communicated to Executive once
set. The target amount of the Executive’s Annual

 

2



--------------------------------------------------------------------------------

Bonus shall be no less than 60% of his Base Salary as defined in the PIIP. The
actual amount of the Annual Bonus (if any) shall be determined by the
Compensation Committee in accordance with the PIIP and may be more or less than
the target amount. Any Annual Bonus to which the Executive becomes entitled for
a particular calendar year shall be paid in accordance with the terms of the
PIIP no later than March 15 of the following year, or, if earlier, when the
other executives of the Company are paid their annual bonuses for such year.

(c) Equity Awards. On the Employment Commencement Date, the Executive shall be
granted an equity award under the Alexander & Baldwin, Inc. 2012 Incentive
Compensation Plan covering a number of shares of Company common stock (the “2017
Award Shares”) with an aggregate grant date fair value of $800,000. For purposes
of the award, the grant date fair value per share shall be equal to the closing
selling price per share of Company Common Stock at the close of regular hours
trading on the grant date as reported on the New York Stock Exchange. Fifty
percent (50%) of the award will be in the form of a time-based restricted stock
unit award (“Time-Based RSU Award”) and fifty percent (50%) of the award will be
in the form of a performance share units award (“Performance Share Unit Award”).
By way of illustration, if the closing selling price on the date of grant is
$40.00 per share, the total 2017 Award Shares will be 20,000 shares of the
Company’s common stock.

(i) Time-Based RSU Award. The number of shares subject to the Time-Based RSU
Award will be equal to 50% of the 2017 Award Shares. The Time-Based RSU Award
for 2017 will vest in three equal annual installments beginning on the first
anniversary of the grant date, subject for each installment to the Executive’s
continued employment with the Company through the vesting date for that
installment. The remaining terms of the Time-Based RSU Award (including any
accelerated vesting) will be in accordance with the terms and conditions of the
Company’s Notice of Award of Time-Based Restricted Stock Units and Time-Based
Restricted Stock Unit Award Agreement for Executives [attached hereto as Exhibit
A].

(ii) Performance Share Unit Award. The target number of shares subject to the
Performance Share Units Award will be equal to the remaining 50% of the 2017
Award Shares. The actual number of shares (if any) that may be earned will be
based on the level of attainment of the specified performance goals as set by
the Compensation Committee of the Board, which shall be promptly communicated to
the Executive. The Performance Share Unit Award will vest based on (A) the level
of attainment of performance goals for the period measured from January 1, 2017
to December 31, 2019, in accordance with the terms and conditions of the
Company’s Notice of Award of Performance Share Units and Performance Share Unit
Award Agreement for Executives [attached hereto as Exhibit B] and (B) the
Executive’s completion of three years of employment measured from the grant date
of the award. The performance goals and the remaining terms of the Performance
Share Unit Award (including any accelerated vesting) will be in accordance with
the terms and conditions of the Company’s Notice of Award of Performance Share
Units and Performance Share Unit Award Agreement for Executives.

(d) Withholding. The Company shall have the right to deduct and withhold from
any compensation payable to the Executive any and all applicable federal, state,
local, and foreign income and employment withholding taxes and any other amounts
required to be deducted or withheld by the Company under applicable statutes,
regulations, ordinances, or orders governing or requiring the withholding or
deduction of amounts otherwise payable as compensation or wages.

 

3



--------------------------------------------------------------------------------

4. Severance Plan/Change in Control Agreement/Excess Benefit Plan.

(a) Severance Plan. The Executive shall participate as a Band A participant in
the Company’s Executive Severance Plan as amended from time to time (the
“Executive Severance Plan”).

(b) Change in Control Agreement. The Executive shall be entitled to receive
certain change in control benefits pursuant to a change in control letter
agreement between the Company and the Executive [in the form attached hereto as
Exhibit C] (“Change in Control Agreement”).

(c) Excess Benefits Plan. The Executive shall be eligible to participate in the
Company’s Excess Benefit Plan as amended from time to time.

5. Benefits; Reimbursement.

(a) Benefit Plans. During the Employment Period commencing on the earliest date
following the Employment Commencement Date permitted under the applicable plan,
the Executive shall be eligible to participate in all employee benefits and
benefit plans generally made available to the Company’s employees or senior
executives from time to time for which the Executive may qualify, including, but
not limited to, medical, dental, vision and long-term disability insurance
benefits and arrangements, subject to the terms, conditions, and relevant
qualification criteria for such benefits and benefit plans. The Company, in its
discretion, may change from time to time the employee or senior executive
benefits and benefit plans it generally makes available to its employees or
senior executives and may amend or terminate any such plans at any time on a
prospective basis only.

(b) Vacation, Sick, and Holiday Pay. The Executive shall be entitled to
vacation, sick, and holiday pay pursuant to the terms of the Company’s generally
applicable employee policies, as may exist from time to time. The Executive
shall be entitled to paid vacation days per year equivalent to that provided to
other executive-level employees of the Company, which is currently 20 days per
calendar year on a prorata accrual basis per pay period, subject to any
applicable carryover rules and limitations.

(c) Reimbursement of Reasonable Business Expenses. During the Employment Period,
the Company will reimburse the Executive for reasonable travel and other
business expenses incurred on behalf of the Company in fulfilling the
Executive’s obligations and duties hereunder. All reimbursements hereunder shall
be subject to, and in accordance with, the Company’s expense reimbursement
policies.

6. Relocation Benefits. The Executive shall be eligible to receive relocation
benefits for reasonable and necessary expenses incurred in establishing a local
residence in Hawaii in accordance with the Company’s relocation policy, a copy
of which shall be provided to the Executive separately at a later time, in an
amount up to $50,000 (fifty thousand). To the extent any such benefit is taxable
to the Executive, the Executive shall be eligible to receive an

 

4



--------------------------------------------------------------------------------

additional payment to cover such taxes on a fully-grossed up basis in accordance
with the relocation policy. The relocation benefits will be provided in the form
of reimbursement or direct payment by the Company in accordance with the
relocation policy. The Executive agrees that the Executive’s relocation shall be
initiated within the first six months of the Executive’s Employment Commencement
Date and completed within twelve months of the Executive’s Employment
Commencement Date. The relocation benefits shall be deemed an advance payment
that is expressly conditioned upon the Executive’s continued active employment
with the Company at least through the end of 2018. In the event the Executive
elects to voluntarily terminate the Executive’s employment with the Company
within twelve (12) months after the Executive’s relocation other than due to
Good Reason after a Change in Control (as such terms are defined in the Change
in Control Agreement), the Executive agrees to repay all relocation benefits
(including all relocation expenses incurred on the Executive’s behalf and any
gross up amount) and if the Executive does not repay such amounts then, to the
fullest extent permitted under applicable law, the Executive agrees that the
Company may deduct such amounts from any monies that the Company may owe to the
Executive, provided that this repayment obligation shall not apply to any travel
and hotel expenses incurred prior to the Executive’s establishing a local
residence in Hawaii.

7. D&O Indemnification and Liability Insurance. The Executive will be provided
indemnification in accordance with the Company’s articles of incorporation
and/or By-Laws. Specifically, the Company agrees to indemnify Executive to the
maximum extent permitted by applicable law, as the same exists and may hereafter
be amended, from and against all losses, damages, claims, liabilities and
expenses asserted against, or incurred or suffered by, the Executive (including
the costs and expenses of legal counsel retained to defend the Executive, and
any judgments, fines and amounts paid in settlement actually and reasonably
incurred by or imposed on the Executive as the indemnified party) with respect
to any action, suit or proceeding, whether civil or criminal, or administrative
or investigative, in which the Executive is made a party or threatened to be
made a party, either by reason of entering into this Employment Agreement with
the Company or in his capacity as an officer or director of the Company or any
of its subsidiaries or affiliates, or former officer or director of the Company
or any of its subsidiaries or affiliates. The Company also agrees to secure and
maintain director and officer liability insurance policy covering the Executive
at levels at least as favorable to the Executive as what was in existence at the
Company immediately prior to the Executive joining the Company. Such
indemnification and such D&O insurance policy coverages shall remain in effect
throughout the term of this Agreement and shall continue in effect after the
termination of such Agreement regardless of the reasons for such termination
unless and except to the extent expressly excluded by the governing documents
regarding indemnification or by the insurance policy (including any replacement
insurance policy) in the case of post-termination coverage.

8. Recoupment. The Executive shall be subject to the Company’s Policy Regarding
Recoupment of Certain Compensation, as amended from time to time.

9. Share Ownership Guidelines. The Executive shall be subject to the Company’s
Stock Ownership Guidelines for Key Executives, as amended from time to time.

 

5



--------------------------------------------------------------------------------

10. Termination of Employment. The Executive’s employment hereunder may be
terminated under the following circumstances:

(a) Upon the death or disability of the Executive. If the Executive dies while
employed by the Company, his employment shall immediately terminate. If, as a
result of the Executive’s mental or physical incapacity, the Executive shall be
unable to perform the services for the Company contemplated by this Agreement in
the manner in which he previously performed them during an aggregate of one
hundred twenty (120) business days in any consecutive seven (7) month period
(“Disability”), the Executive’s employment may be terminated by the Company for
Disability. In the event of Disability or death, the Executive or the
Executive’s beneficiaries, as the case may be, (i) shall continue to be paid the
Base Salary through the Termination Date and a performance/incentive bonus for
the year of termination, pro-rated to reflect the date of death or Disability,
and subject to attaining the requisite performance milestones and payable at the
same time as other participants, as determined in accordance with Section 3(b),
and (ii) shall retain his vested equity compensation awards (as such equity
award vesting may be accelerated in accordance with the terms of the agreements
evidencing the awards) and other vested benefits and rights under the Company’s
benefit plans in accordance with, the terms of such plans and this Agreement.
For purposes of the Executive’s Time-Based RSU and Performance Share Unit
Awards, a termination hereunder due to Disability will be deemed to qualify as a
termination due to Permanent Disability. In the event of such a termination
during 2017, the full 2017 Guaranteed Bonus provided in Section 3(b) shall be
paid in lieu of the pro-rated performance/incentive bonus in clause (i) above.
In the case of death, the Executive’s beneficiaries or his estate shall receive
benefits in accordance with the Company’s retirement, insurance and other
applicable programs and plans then in effect.

(b) Upon a voluntary termination. The Executive may voluntarily terminate the
Executive’s employment under this Agreement at any time, but the Executive is
requested to give the Company at least 30 days prior written notice of such
resignation.

(c) Upon a termination by the Company. The Company may terminate the Executive’s
employment with or without Cause under this Agreement at any time (as “Cause” is
defined in the Executive Severance Plan as amended through June 30, 2017) by
providing notice of such termination to the Executive. Such termination shall be
effective immediately upon the Executive’s receipt of such notice, unless
otherwise indicated by the notice.

The Executive agrees to resign from all officer and director positions with the
Company and its affiliates upon the Executive’s termination of employment.

Upon cessation of the Executive’s employment for any reason, the Executive, or
the Executive’s estate if applicable, shall be paid any unpaid Base Salary
earned under Section 3(a), any awarded but not yet paid bonus amounts (and the
2017 Guaranteed Bonus to the extent payable and unpaid), and any accrued but
unused vacation days for services rendered through the date of such termination.
The Executive shall also be entitled to the reimbursement of any unreimbursed
business expenses incurred on behalf of the Company prior to termination subject
to the Company’s expense reimbursement policies.

 

6



--------------------------------------------------------------------------------

11. No Conflicts. The Executive understands and agrees that by entering into
this Agreement, the Executive represents to the Company that the Executive’s
performance hereunder will not breach any other agreement to which the Executive
is a party and that the Executive has not, and will not during the term of the
Executive’s employment with the Company, enter into any oral or written
agreement scheduled to become effective while the Executive is still an employee
of the Company that would be in conflict with any of the provisions of this
Agreement or the Company’s policies. The Executive will not use or disclose to
any person associated with the Company, any confidential or proprietary
information belonging to any former employer or other third party with respect
to which the Executive owes an obligation of confidentiality under any agreement
or otherwise. The Company does not need and will not use such information and
the Company will assist the Executive in any way possible to preserve and
protect the confidentiality of proprietary information belonging to third
parties. The Company also expects the Executive to abide by any obligations to
refrain from soliciting any person employed by or otherwise associated with any
former employer and suggests that the Executive refrain from having any contact
with such persons until such time as any non-solicitation obligation expires.

12. At-Will Employment. The Executive’s employment with the Company will be on
an “at-will” basis, meaning that: (a) either the Executive or the Company may
terminate the Executive’s employment at any time, with or without cause or
advance notice, without further obligation or liability other than as expressly
set forth in this Agreement (including, without limitation, any separate
agreement, plan, policy or arrangement expressly referenced in this Agreement)
and (b) this policy of at-will employment shall reflect the entire agreement and
may only be modified in an express written agreement signed by an appropriate
officer of the Company.

13. Section 409A. This Agreement is intended to comply with the requirements of
Section 409A of the Internal Revenue Code of 1986, as amended and the
regulations thereunder (“Section 409A”), and shall in all respects be
administered in accordance with Section 409A. Notwithstanding anything in this
Agreement to the contrary, payments that are subject to Section 409A may only be
made under this Agreement upon an event and in a manner permitted by
Section 409A or an applicable exemption. If and to the extent that
reimbursements or other in-kind benefits under this Agreement constitute
“nonqualified deferred compensation” for purposes of Section 409A, such
reimbursements or other in-kind benefits shall be made or provided in accordance
with the requirements of Section 409A including, where applicable, the
requirement that (a) any reimbursement shall be for expenses incurred during the
Executive’s lifetime (or during a shorter period of time specified in this
Agreement), (b) the amount of expenses eligible for reimbursement, or in kind
benefits provided, during a calendar year may not affect the expenses eligible
for reimbursement, or in kind benefits to be provided, in any other calendar
year, (c) the reimbursement of an eligible expense shall be made on or before
the last day of the calendar year following the year in which the expense is
incurred, and (d) the right to reimbursement or in kind benefits is not subject
to liquidation or exchange for another benefit.

14. Cessation of Benefits. In the event the Executive’s employment with the
Company terminates for any reason, he shall be entitled only to such benefits,
if any, as he may be eligible for in the event of such termination under the
Executive Severance Plan or Change in Control Agreement or his Time-Based RSU
Award Agreement or his Performance Share Unit Award

 

7



--------------------------------------------------------------------------------

Agreement or any other applicable Company benefit plan or arrangement, and shall
not receive any further pay or benefits under this Agreement (except as provided
herein in the event of death or Disability). In this regard, the Company
confirms that, in the event of a termination by the Company without Cause or by
the Executive for Good Reason within 24 months after a Change in Control, or a
termination of Executive’s employment due to Disability, Executive will be
entitled to the fully accelerated vesting and payout of his Time-Based RSUs
under his Time-Based RSU Award Agreement, and such accelerated PSU vesting and
payout acceleration as and to the extent provided by his Performance Stock Unit
Award Agreement. Moreover, in the event of a material breach by the Executive of
any of the Executive’s obligations of this Agreement that is not promptly cured
(if curable) by the Executive after written notice of such alleged breach is
given by the Company, then the Company may terminate the Executive’s employment
and the Executive shall cease to be entitled to any further benefits under this
Agreement or under the Executive Severance Plan or Change in Control Agreement,
except as he may be entitled to under applicable law.

15. Successors and Assigns. This Agreement and all rights hereunder are personal
to the Executive and may not be transferred or assigned by the Executive at any
time. The Company may assign its rights, together with its obligations
hereunder, to any parent, subsidiary, affiliate, or successor, or in connection
with any sale, transfer, or other disposition of all or substantially all of its
business and assets, provided, however, that any such assignee assumes the
Company’s obligations hereunder, and further provided that the assignee is
solvent at the time of transfer and that Executive is given prompt notice of
such transfer.

16. Notices.

(a) Any and all notices, demands, or other communications required or desired to
be given hereunder by any party shall be in writing and shall be validly given
or made to another party if delivered either personally or if deposited in the
United States mail, certified or registered, postage prepaid, return receipt
requested.

(b) If such notice, demand, or other communication shall be delivered
personally, then such notice shall be conclusively deemed given at the time of
such personal delivery.

(c) If such notice, demand or other communication is given by mail, such notice
shall be conclusively deemed given three (3) business days after deposit in the
United States mail addressed to the party to whom such notice, demand, or other
communication is to be given as hereinafter set forth:

 

8



--------------------------------------------------------------------------------

To the Company:

Alexander & Baldwin, Inc.

822 Bishop Street

Honolulu, HI 96813

Attn: Son-Jai Paik

To the Executive:

Executive’s most recent address on file with the Company

With a copy to:

Brian T. Foley, Esq.

Brian Foley & Company, Inc.

1 North Broadway

White Plains, NY 10601-2310

Any party hereto may change its address for the purpose of receiving notices,
demands, and other communications as herein provided by a written notice given
in the manner aforesaid to the other party hereto.

17. Governing Documents. This Agreement and the other documents expressly
cross-referenced herein (including, without limitation, the agreements
evidencing the equity awards granted under Section 3(c), the Executive’s Change
in Control Agreement, the documents regarding his Band A participation rights in
the Executive Severance Plan and any other plans, policies, arrangements and
documents expressly cross-referenced herein) contain the entire understanding
and agreement of the parties with respect to the subject matter hereof, and
supersedes all negotiations, proposals, and agreements (whether written or oral)
between them (or their respective affiliates or representatives) relating to the
subject matter hereof. No agreements or representations (whether oral or
otherwise, express or implied) that are not expressly set forth in or expressly
referred to in, but that relate to the subject matter of, this Agreement have
been made by either party. This Agreement may only be amended by written
instrument signed by the Executive and an authorized representative of the
Company.

18. Governing Law. The provisions of this Agreement shall be construed and
interpreted under the laws of the State of Hawaii. If any provision of this
Agreement as applied to any party or to any circumstance should be adjudged by
an arbitrator or, if applicable, a court of competent jurisdiction to be void or
unenforceable for any reason, the invalidity of that provision shall in no way
affect (to the maximum extent permissible by law) the application of such
provision under circumstances different from those adjudicated by the arbitrator
or court, the application of any other provision of this Agreement, or the
enforceability or invalidity of this Agreement as a whole. Should any provision
of this Agreement become or be deemed invalid, illegal, or unenforceable in any
jurisdiction by reason of the scope, extent, or duration of its coverage, then
such provision shall be deemed amended to the extent necessary to conform to
applicable law so as to be valid and enforceable or, if such provision cannot be
so amended without materially altering the intention of the parties, then such
provision will be stricken, and the remainder of this Agreement shall continue
in full force and effect.

 

9



--------------------------------------------------------------------------------

19. Arbitration. The Executive will be subject to the arbitration requirements
in this Section 19.

(a) Except as provided herein, any and all disputes that arise out of or relate
to the Executive’s employment, the termination of the Executive’s employment, or
the terms of this Agreement shall be resolved through final and binding
arbitration. Such arbitration shall be in lieu of any trial before a judge
and/or jury, and the Executive and the Company expressly waive all rights to
have such disputes resolved via trial before a judge and/or jury. Such disputes
shall include, without limitation, claims for breach of contract or of the
covenant of good faith and fair dealing, claims of discrimination, claims under
any federal, state or local law or regulation now in existence or hereinafter
enacted and as amended from time to time concerning in any way the Executive’s
employment with the Company or its termination. The only claims not covered by
this Agreement to arbitrate disputes, which shall instead be resolved pursuant
to applicable law, are: (i) claims for benefits with respect to any unemployment
insurance benefits; (ii) claims for workers’ compensation benefits under any of
the Company’s workers’ compensation insurance policies or funds; (iii) claims
under the National Labor Relations Act; and (iv) claims that may not be
arbitrated as a matter of law.

(b) Arbitration will be conducted in Honolulu, Hawaii by Dispute Prevention &
Resolution, Inc. unless the parties otherwise mutually agree in writing.
Arbitration shall be conducted in accordance with the Federal Arbitration Act
(“FAA”) and the Employment Arbitration Rules and Mediation Procedures of the
American Arbitration Association (“AAA Rules” available at
www.adr.org/employment), provided, however, that the arbitrator shall allow the
discovery authorized by applicable law in arbitration proceedings, including,
but not limited to, discovery available under the applicable state and/or
federal arbitration statutes. Also, to the extent that any of the AAA Rules or
anything in this arbitration section conflicts with any arbitration procedures
required by applicable law, the arbitration procedures required by applicable
law shall govern.

(c) During the course of arbitration, the Company will bear the cost of (i) the
arbitrator’s fee, and (ii) any other expense or cost the Executive would not be
required to bear if the Executive were free to bring the dispute or claim in
court. Except as expressly otherwise provided in the Executive’s Change in
Control Benefits Agreement, each party shall bear its own attorney’s fees and
costs incurred in connection with the arbitration; provided, however, that the
Company shall pay for reasonable attorneys’ fees and costs incurred by the
Executive in connection with the arbitration if and to the extent the Executive
prevails in whole or in part.

(d) The arbitrator shall issue a written award that sets forth the essential
findings of fact and conclusions of law on which the award is based. The
arbitrator shall have the authority to award any relief authorized by law in
connection with the asserted claims or disputes. The arbitrator’s award shall be
subject to correction, confirmation, or vacation, as provided by applicable law
setting forth the standard of judicial review of arbitration awards. Judgment
upon the arbitrator’s award may be entered in any court having jurisdiction
thereof.

 

10



--------------------------------------------------------------------------------

(e) This arbitration provision does not prohibit the Executive from pursuing an
administrative claim with a local, state or federal administrative agency such
as the Department of Fair Employment and Housing or the Equal Employment
Opportunity Commission, but this provision does prohibit the Executive from
seeking or pursuing court action regarding any such claim – other than to
enforce any arbitration award.

20. Counterparts. This Agreement may be executed in more than one counterpart,
each of which shall be deemed an original, but all of which together shall
constitute but one and the same instrument.

21. Construction. The language of this Agreement shall be construed as to its
fair meaning, and not strictly for or against either party. Any rule of
construction that any ambiguities in a contract shall be construed against the
drafter of a contract shall not apply.

22. Severability. If any one or more of the provisions of this Agreement is
invalid, illegal, or unenforceable in any respect, it will be ineffective only
to the extent of such invalidity, illegality, or unenforceability, and will not
in any way affect or impair the validity, legality, and enforceability of the
balance of such provision or any other provision contained herein. Each party
will endeavor in good faith negotiations to replace the invalid, illegal, or
unenforceable provision(s) (or such portion thereof) with such valid, legal, and
enforceable provision(s), the economic effect of which on the respective parties
is as close as possible to that of the invalid, illegal, or unenforceable
provision(s).

23. Survival. The respective rights and obligations of the Executive and the
Company as provided in this Agreement will survive the termination or expiration
of this Agreement to the extent necessary to the intended preservation of such
rights and obligations.

24. This offer of employment is contingent upon the following:

 

  (a) The Executive satisfactorily passing a pre-employment drug screen, which
will be arranged by the Company, to be administered within 48 hours of accepting
the Company’s offer.

 

  (b) Reference and background checks satisfactory to the Company.

 

  (c) The Executive’s ability to provide satisfactory documentary proof of his
identity and right to work in the United States on his first day of employment.

 

11



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, and intending to be legally bound, the parties hereto have
caused this Agreement to be duly executed as of the date and year first above
written.

 

        ALEXANDER & BALDWIN, INC.

        By:  

/s/ Son-Jai Paik

        Name: Son-Jai Paik         Title: Vice President, Human Resources

 

        EXECUTIVE

          /s/ James E. Mead

 

 

JAMES E. MEAD

 

 

12